Citation Nr: 1340601	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1976 to September 1976, with additional periods of service, including active duty for training (ACDUTRA), in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for left ear hearing loss.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for left ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In April 2012, the Veteran, through his attorney, expressed his desire to withdraw his appeal on the issue of service connection for a right foot disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

DISMISSAL

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by a claimant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, an April 2012 communication from the Veteran's attorney indicated that he wished to withdraw his appeal regarding the right foot.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal with respect to the claim of service connection for a right foot disorder is dismissed.


REMAND

The Veteran claims that he has left ear hearing loss as a result of acoustic trauma while in service.  His DD Form 214 confirms his military occupational specialty (MOS) as a wheeled vehicle mechanic.  The Board concedes that the Veteran experienced some degree of noise exposure while in active service.  

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When a preexisting disease or injury is noted on the entrance examination report, it will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R.            § 3.306(a) (2013).  

For VA purposes, left ear hearing loss was noted on the Veteran's enlistment examination, and the presumption of soundness does not apply in this case.  Thus, on remand, the question for the VA examiner is one of aggravation and not incurrence.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (IDT). 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Army National Guard personnel records verify periods of ACDUTRA and also verify the Veteran's service specialty as a helicopter weapons system repairman.  However, the records do not indicate the extent of exposure to acoustic trauma the Veteran might have experienced during periods of ACDUTRA.  

On remand, all personnel records from the Veteran's unit, including a complete points summary, service treatment records, and line of duty determinations for service in the Army National Guard should be obtained.  Following the completion of the foregoing development, and if the records are available, the information as to the extent and duration of the Veteran's noise exposure during ACDUTRA and IDT should be provided to the VA examiner so that it may be considered in rendering an opinion following examination of the Veteran.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate agency to ensure any outstanding service department records are obtained.  Specific efforts must be made to obtain any line of duty determinations or other reports of medical treatment associated with the Veteran's periods of ACDUTRA.

2. Then, schedule the Veteran for an appropriate examination to determine if his Veteran's preexisting left ear hearing loss was aggravated by his period of active service or his periods of ACDUTRA.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner must opine whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's preexisting left ear hearing loss was aggravated beyond its natural progression by the Veteran's period of active service, including any period of ACDUTRA during which acoustic trauma was incurred.   

The examiner must note that exposure to acoustic trauma during active service is conceded.

If additional Army National Guard service treatment records are obtained and show evidence of acoustic trauma during a period of ACDUTRA or IDT, then the examiner must also opine whether it is at least as likely as not that the Veteran's left ear hearing loss was aggravated beyond its natural progression during any period of qualifying active service in the Army National Guard.

If no such records are found, then the Veteran's period of reserve service is not for consideration and only his period of active service should be considered.  

The examiner should also consider the Veteran's reserve service specialty as a helicopter weapons systems repairman and his post-service employment as a helicopter mechanic.  

In addressing the above inquiries, the examiner must acknowledge the Veteran's competent reports as to the continuity of symptomatology.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4. The RO will then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


